Citation Nr: 0307009	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel




INTRODUCTION

The appellant served for a period of active duty for training 
from February 26 to July 25, 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New Orleans, Louisiana.  

By Board decision in January 2001, the appellant's claim was 
reopened on the basis that new and material evidence had been 
received since a final appellate decision in April 1987 
denied entitlement to service connection for an acquired 
psychiatric disorder.  The reopened claim was remanded for 
appropriate procedural and evidentiary development, the 
purpose of which has been met.  

The appellant has submitted a claim of entitlement to 
compensation benefits for a stomach disorder due to 
medication administered by a VA physician.  This matter has 
not been prepared for appellate review at this time and, 
accordingly, is referred to the RO for any further action 
deemed appropriate.  


FINDINGS OF FACT

1.  The appellant is shown to have a psychosis, not otherwise 
specified, and a personality disorder.  

2.  A psychosis is not shown to have been present during or 
until more than a year following the appellant's period of 
active duty for training, nor is it shown to have resulted 
from any injury or disease during his period of active duty 
for training.  




CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by active service; nor may a psychosis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  The term "active military, naval, or air service" 
includes "any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
psychosis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 


3.309.  Congenital or developmental defects, including 
personality disorders, are not diseases or injuries within 
the meaning of the applicable legislation.  38 C.F.R. § 
3.303(c).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The service medical records dated in May 1979 reflect the 
appellant's complaints of feeling like giving up, hearing 
voices at night, fear of hurting people so that he left his 
body when his anger increased, and occasional visual 
hallucinations.  The impression was possible acute psychosis.  
He reportedly had an anxiety reaction and some somatic 
musculoskeletal complaints.  He was described as a very 
superstitious person and had trouble adjusting to school, the 
Army, etc.  Sleepwalking during his basic training was 
recorded.  The diagnosis was anxiety reaction and 
dissociative phenomena.  

The appellant was hospitalized in May and June 1979 for 
psychiatric observation to rule out paranoid schizophrenia 
and a personality disorder.  He complained of muscular back 
and foot pain for which no organic cause had been found, 
auditory hallucinations, and feeling that he was being 
persecuted by "Satan."  It was recorded that there was a 
great deal of manipulative effort on his part and he seemed 
interested in obtaining a discharge with some monetary 
compensation.  During the course of his hospital stay, it was 
recorded that he was not psychotic and seemed more depressed.  
Some unspecified problems with his basic training were noted.  
He showed anger and was described as uncooperative.  There 
reportedly was no evidence of true delusional ideation nor 
hallucinations.  He reportedly tended to fake his symptoms 
without any basis.  His aches and pains reportedly were a way 
of reflecting his anxieties and inability to adapt to 
military life.  Antipsychotic and antidepressant medication 
reportedly had not helped and, instead, he showed a stronger 
personality disorder.  He would not verbalize and did not 
understand  his problems.  

The hospital summary report for the period of treatment in 
May and June 1979 indicated that the appellant had doubtful 
auditory hallucinations and feelings that he could 
communicate with God.  His symptoms did not fit into a clear-
cut psychiatric picture.  His poor response to psychotropic 
medication and reaction with many 
side-effects reportedly further substantiated the fact that 
he was more of a personality disorder and did not have any 
major psychiatric illness.  He complained about his basic 
training and vented some of his feelings about the Army and 
the fact that he wanted some degree of financial compensation 
for his undue stress.  The final diagnosis was personality 
disorder, passive-dependent.  

In July 1979, the appellant was seen at an orthopedic clinic 
for complaints of a backache after moving furniture.  After a 
discussion with him the examiner felt that the appellant had 
a psychosomatic problem.  There was no back pain elicited and 
the examination was termed negative.  Later in July, he 
reportedly was having difficulty in adjusting to personnel in 
his company.  

The appellant was hospitalized by VA in January and February 
1993 on a voluntary basis for depression and multiple 
physical complaints.  He reportedly had been seen at a Mental 
Hygiene Clinic for the previous 3-4 years.  He requested 
medication for nerves.  The final diagnoses were dysthymia 
and a personality disorder, not otherwise specified.  

VA outpatient treatment records dated in April 1993 show the 
appellant's complaints of hearing voices and not sleeping 
well.  His flow of conversation centered on somatic 
complaints.  He also complained of difficulty sleeping, 
nightmares, and auditory hallucinations with voices giving 
him permission to destroy things.  He looked anxious.  The 
diagnostic impression was depression.  

The appellant was hospitalized by VA in May and June 1993 on 
a voluntary basis for multiple physical and somatic 
complaints, feeling terrified at night from seeing things 
like wings coming at him, insomnia with suicidal ideation, 
and homicidal ideations toward another doctor.  The final 
diagnoses were adjustment disorder with mixed emotional 
features and a personality disorder, not otherwise specified.  

In November 1993, James E. Hines, Jr., M.D., reported that 
the appellant suffered from severe anxiety, depression and a 
psychological problem.  

Private outpatient treatment records show, in April 1997, 
that the appellant was ruminating and obsessing about abuse 
he suffered in the military and mistreatment at a VA 
hospital.  He reportedly harbored anger toward his drill 
sergeant and toward a hospital staff member.  He spoke of 
homicidal impulses toward these individuals.  He indicated 
that they poked him, laughed at him and taunted him.  He 
became agitated when he reflected on these events and it was 
difficult to redirect him.  His thinking was described as 
obsessive.  He alluded to violent impulses at times.  He 
described himself as a misfit, outcast and special person 
whom people are always against.  The impression was 
delusional disorder, mixed type, with persecutory, somatic 
and grandiose themes.  A paranoid personality disorder was 
diagnosed in October 1998.  

On a VA examination in October 1998, history was record that 
the appellant had been seen by a social worker in March 1989 
for psychotic thinking.  He reportedly had had illogical 
thinking.  He was confused and perplexed.  He stated that he 
started to have trouble with his memory during active duty 
for training in 1979.  He also stated that he had had speech 
trouble and was discharged.  He stated that his psychiatric 
problems began in "basic combat" (training).  The examiner 
stated that most of the symptoms the appellant described came 
on in the 1980's and 1990's.  As far as the appellant could 
recall, he was first treated in 1987.  He was first 
hospitalized in 1993.  His last job was in 1980.  He was 
talking about things that happened when he was on active duty 
for training, but, as best as the examiner 


could tell, the first talk about psychiatric symptomatology 
was in the 1980's.  He had trouble with his memory.  He 
seemed to have a chronic psychotic state that began sometime 
in the mid-1980's.  It reportedly was not connected with 
service.  He seemed to have a history of psychotic thinking 
dating back to at least 1987.  Psychosis, not otherwise 
specified, was diagnosed.  

On a VA neurological examination in November 1998, the 
appellant reportedly had been complaining of memory problems 
for 20 years.  A memory problem, likely psychogenic, was 
diagnosed.  Psychological testing was recommended.  

On a VA report of psychological testing in November 1998, the 
appellant stated that he had not wanted to be around people 
and wanted to paint since boot camp.  He reported that his 
mind did not function and he had flashbacks of his drill 
sergeant every year to five years.  The appellant was angry 
with him and felt like killing him for the way he had treated 
the appellant.  He rather vaguely mentioned that he had been 
hurt in basic training and he had been jumped at the time.  
The examiner considered the appellant's report to be 
unreliable.  The appellant stated that he had not been free 
of his symptoms since their onset in military basic training 
almost 20 years previously.  The findings were inconclusive 
and the examiner reported provisional diagnostic impressions 
of noncompliance with treatment by self-report and a 
personality disorder.  

A report from a private nurse in April 1999 showed that the 
appellant was being treated for anxiety with a diagnosis of 
paranoid personality disorder.  

On a VA examination in October 2002, the appellant reportedly 
had been disabled for 15 years due to mental illness.  It was 
noted that he was discharged in 1979 with a personality 
disorder.  His current symptoms began in the late or mid-
1980's.  The diagnoses were psychosis, not otherwise 
specified, and personality disorder, not 


otherwise specified, by previous diagnosis.  The examiner did 
not think that the psychosis was related to the personality 
disorder.  

While various behavioral symptoms were recorded during the 
appellant's active duty for training, the medical conclusion 
was that he had a personality disorder, which is excluded 
from those disabilities that are subject to service 
connection.  See 38 C.F.R. § 3.303(c).  Besides his 
personality disorder, and various clinical impressions and 
diagnoses of psychiatric abnormalities over the years, the 
current medical record confirms that he has a psychosis not 
otherwise specified that was first manifested in 1987, some 8 
eight years following his separation from active duty for 
training.  The examiner has confirmed that this psychosis is 
not related to his personality disorder or to active duty for 
training.  While the appellant feels that his current 
psychiatric disability started during his active duty for 
training, this does not constitute competent medical evidence 
that any chronic acquired psychiatric disorder had its 
inception during active service.  The appellant, as a lay 
person untrained in the field of medicine, to include 
psychiatry, is not competent to offer an opinion on this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
No chronic psychiatric disability, other than a personality 
disorder and a psychosis, is shown to be present.  Hence, 
service connection for an acquired psychiatric disorder of 
the appellant is not in order.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to 


be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in April 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The appellant was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

